902 F.2d 35
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Casey D. STENGEL;  Gilbert L. Krone, Succ. Adm. Estate ofRobert D. Ruff;  Albert Leshy, Succ. Adm. Estateof Michael JD Noe, Plaintiffs-Appellants,v.The CITY OF COLUMBUS, OHIO;  Jerry Hammond;  John Maloney;Arlene Shoemaker;  M.D. Portman;  Ben Espy;Cynthia Cecil Lazarus;  Charles Mentel;Raymond L. Belcher,Defendants-Appellees.
No. 89-3775.
United States Court of Appeals, Sixth Circuit.
May 9, 1990.

1
Before WELLFORD and BOGGS, Circuit Judges, and HORACE W. GILMORE, District Judge*.

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed upon the opinion of the district court.



*
 The Honorable Horace W. Gilmore, U.S. District Court Judge for the Eastern District of Michigan, sitting by designation